Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00903-CV

                                   LIGHTNING OIL CO.,
                                        Appellant

                                               v.

           ANADARKO E&P ONSHORE LLC fka Anadarko E&P Company, LP,
                              Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-01-12171-DCVAJA
                       Honorable Amado J. Abascal III, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We tax costs of this appeal against Appellant Lightning Oil Company.

       SIGNED August 19, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice